Exhibit 16.1 Patrick Rodgers, CPA, PA 309 East Citrus Street Altamonte Springs, FL 32701 March 16, 2014 United States Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Reference: Vidaroo Corporation On March 16, 2014, my appointment as auditor for Vidaroo Corporation ceased. I have read Vidaroo Corporation’s statements included under Item 4.01 of its Form 8-K dated March 16, 2014 and agree with such statements, insofar as they apply to Patrick Rodgers, CPA, PA. Sincerely, /s/ Patrick Rodgers, CPA, PA Patrick Rodgers, CPA, PA Altamonte Springs, Florida
